Sed, per Curiam.
The 29 Car. II, c. 5, [s. 6] does not extend to this country. Certain parts of the Statute have been adopted *444as the law of the state by an Act of Assembly [1 Del.Laws 327], and to say the parts not enacted by law were in force here would be to say the Act of Assembly is nugatory, and that the same law would have existed if it had not been made. Bills of sale are usually made use of to pass such property, but they are not necessary. A contract by paroi is equally binding. Though not necessary, yet it is surely prudent to take a bill of sale because of the certain and permanent evidence it affords of the property.
Miller and Hall for plaintiff. Bayard for defendant.